Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
1.	This action is responsive to communications: Application filed on Nov 20, 2020, and Drawings filed on Nov 20, 2020.
2.	Claims 1–20 are pending in this case. Claim 1, 10, 19 are independent claims. 


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	With regard to claim 1, applicant claims the limitation of in response to querying a particular target software object, determining, based on the user- specific semantic model, an object importance associated with the user and the target object.
 It is unclear whether the query is conducted by a user or by the system itself. It is unclear whether the query is to locate the software object using search criteria or that the software object is already known and located and the query is just to select the object. It is unclear whether the selection cause the importance to be determined or that the importance was determined prior to the query. For the purpose of a compact prosecution, the claim will be determined as where the query is done by a human, and the importance is determined before the query is was conducted. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, 3, 6, 8, 9, 10, 11, 12, 15, 17, 18, 19, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Almecija, Patent No.: 11036523B2, in view of Wu et al., Pub. No.: 2017/0341513A1. 
With regard to claim 1:
Almecija discloses a computer-implemented method for improving user experience comprising: generating a generic semantic model representing user behavior (see fig. 7 for the semantic model of user behavior, paragraph 76: “FIG. 7 shows a neural network for grouping, rating, and adaptive output type, according to an embodiment. FIG. 7 shows neural network 700 with neural nodes for dynamic computer learning using factors 702, groupings 704, and ratings 706 to produce adaptive UI output type 708. The first node layer in the neural network are the initial data factors that may influence the type of outputted adapted user interface. The second node layer in the neural network are initial groupings that try to derive characteristics about the user and/or situation. The third node layer provides initial ratings about the user and/or situation. The fourth node layer is a decision as to what the adaptive UI output type should be. Such a system can be used in the user experience learning component to evaluate more than typical factors that may affect the usefulness of a certain UI output type. The nodes and node connections in FIG. 7 are exemplary and not meant to be limiting.”), the generic model comprising a plurality of nodes and edges, wherein each node represents a user characteristic and has an associated importance value (see fig. 7. For the nodes, wherein the nodes have ratings which are their importance value, paragraph 82: “Rating 706 layer takes in grouping outputs and provides ratings for the user's experience level, best practice quality of the user's interactions, and how much a user is needed to be involved in certain tasks. A first node in rating 706 layer makes a rating as to the user experience level for a single task and/or software application. A second node in rating 706 layer makes a rating as to the user experience level for a multiple task or software application situation. A third node in rating 706 layer makes a rating as to whether the user actions are associated with best practices of other users. A fourth node in rating 706 layer makes a rating as to the speed that the user may need to complete the task given the situation and other factors. A fifth node in rating 706 layer makes a rating as to whether a user is needed to perform a task, such as routine task. In some instances, automating tasks can help reduce UI steps for a user, as discussed further with reference to FIG. 8 and FIG. 9.”), and wherein each edge defines a relationship between two nodes (wherein the relationship between two nodes are weighted as defined by the edges paragraph 84: “In FIG. 7, lines with dots are shown as ones with higher weighted connections within nodes. Both the strength of nodes and the weight of connections help the user experience system make decisions. The input nodes with a higher weighted connection are given higher influence on the output of the recipient node. For example, the medical situation factor node has a higher influence on the non-typical situation node more than the user location node because it defines the situation of the user.”) observing behavior of a user operating a computing device (paragraph 31: “At step 602, user experience system 104, through input tracking component 140 in an embodiment, registers all user actions in the current UI session. These are received from user IO 102. The actions can be registered from the plurality of various input devices of user IO 102, as discussed above. Thus, this step tracks the current user's use of the user interface. The user IO 102 could be a local input through a cord or local wireless connection. The actions of the user can be transmitted over a network such as a local area network or a global network such as the internet. Thus, user experience system 104 does not have to be physically near user IO 102, but it may be in certain applications or embodiments.”); modifying, based on the observed behavior of the user operating the computing device, one or more importance values associated with one or more nodes of the generic semantic model to create a user-specific semantic model representing the user (see paragraph 77 and 78 wherein factor nodes such as buttons clicked, help menu access nodes are updated based on usage data collected from the users:“ First input factors in factor 702 layer relate to the current usage of the user interface, as referenced above. The system registers buttons clicked, screens interacted (mouse or touch interactions with the screens in an embodiment), and number of monitors of interaction for the user. For example, if the user uses both their smartphone to use a software application and then their desktop computer to use another instance of the software application in the same session this may indicate the types of user and UI desired. For another example, if the user has the option to use two side-by-side screens in a desktop environment but uses the right monitor 90% of the time in the current session, the user may prefer future adapted user interface outputs to focus more of the interaction on the right monitor.
(78) Second input factors relate to historical usage factors. The system has registered how many times the user has used certain help menus and for what types of issues, what tasks (series of actions) that user has performed, and past user outputted user interfaces have been presented to that user. In addition, the system can record what explicit feedback it has received. The system can ask the user what their UI preferences are and if certain adapted UIs have been helpful. This feedback can be put under historical usage factors when trying to understand how to best learn what the best adapted UI is to output in the current session.”); generating, based on the observed behavior of the user operating the computing device, one or more importance objects, wherein the one or more importance objects are each associated with one or more target software objects stored in an object database (wherein the importance object maybe the next action object to save user time after user actions are determined, paragraph 34: “At step 608, user experience system 104, through user experience learning component 142 in an embodiment, applies a learning component to assign and/or update one or more user groupings. This is an initial step in determining how to adapt a user interface. User experience learning component 142 may include deep learning, machine learning, and/or artificial intelligence principles to assign and/or update the user groupings. User experience learning component 142 learns and groups individuals across all of the various software applications and over time. Thus, it learns and develops an understanding of overall usage of the UI to group certain patterns and usages with similar patterns and usages. This is discussed further in relation to FIG. 5 and FIG. 7, among other places within. The user experience learning component 142 can automatically determine changes and patterns in the user's UI behavior and needs. For example, a user may have a similar way of working most sessions, but one session clicking buttons fast and furiously (i.e. shorter intervals between button clicks and faster mouse travel). Thus, the system can learn to group the user into a “speed needed” or “urgent” grouping that may dynamically update the user interface to show only the one anticipated next action or even automate some actions that would normally be clicks by the user in order to save time. Each time user experience learning component 142 is applied, the UI system can improve in its understanding of user needs and preferences, and thus output improved adapted user interfaces.” See also paragrpah 36 and 37); storing the user-specific semantic model and the one or more associated importance objects in a semantic model database (paragraph 33: “At step 606, user experience system 104 retrieves user UI interaction history and profile. Each user has a profile that is dynamically created. This profile includes their user interface actions, history, and preferences, as well as other information about them that may affect how a UI is adapted. These can be stored, and retrieved from, user UI profile store 146.”).
Almecija does not the aspect wherein in response to querying a particular target software object, determining, based on the user-specific semantic model, an object importance associated with the user and the target object.
However Wu discloses the aspect wherein in response to querying a particular target software object (see paragraph 15 wherein content can be an interactive content which is a software object: “According to some embodiments, a content delivery system of an autonomous vehicle takes into consideration of the unique setting of passengers in transit inside the autonomous vehicle. Free from the duty of driving, passengers' attention can focus on something else, such as highly targeted, context-aware and personalized content. In such setting, the start and end points of passenger's transit route, as well as point-of-interests (POIs) along the route are identified. Such information enables a novel algorithmic selection and ranking of the content of various formats, including but are not limited to, text, picture, video and interactive content. Especially when there is heavy traffic, or at traffic red light, the users would spend more time looking at the content delivered. The content delivery system is to integrate route information, a user profile, and traffic conditions to deliver content to autonomous vehicle passengers in a personalized or customized manner. The delivered content is suitable with respect to the driving condition or environment at the point in time.”), determining, based on the user-specific semantic model, an object importance (the content is determined based on modeling of user history, paragraph 31: “FIG. 4 is a diagram illustrating a processing flow of processing content according to another embodiment of the invention. Process flow 400 may be performed by data processing system 110 of FIG. 1. Referring to FIG. 4, location and route features 401, traffic information features 402, and MPOI features 403 are obtained. These location and route features 401, traffic information features 402, and MPOI features 403 may be extracted from location and route information 301, real-time traffic information 302, and MPOI information 303 of FIG. 3. Features 401-403 are provided to content selection model(s) 420. The output of content selection model 420 is utilized by content selection module 122 to search, identify, rank, and select content item 315 from content database or server 320. Content selection model 420 may be trained based on known features in the past. The output of content selection model 420 may indicate a type or category of content. The content selection may further be based on the driving mode of the autonomous vehicle.”) associated with the user and the target object (paragraph 27: “In one embodiment, content ranking module 203 ranks the content items in the list using a variety of ranking algorithm. The content items may be ranked based on a user profile of the user. For example, the content items may be ranked based on user preferences, which may be derived from the user profile. The user profile may be compiled based on a history of user operations of the user in the past. In one embodiment, content ranking module 203 applies one or more content ranking models 212 to each of the content items to determine a ranking score for each content item. A content item having a ranking score that is above a predetermined threshold may be selected. Content ranking models 212 may be trained using sets of known features representing similar traveling environments or traffic conditions in the past. Content ranking models 212 may also be trained based on user profiles of similar users.”). It would have been obvious to one of ordinary skill in the art, at the time the filing was made to apply Wu to Almecijia so the system can use the semantic model to find target object importance and provide to the user based on object importance to help the user better understand their past interaction with the object. 


With regard to claims 2 and 11 and 20:
Almecija and Wu disclose the computer-implemented method of claim 1 wherein observing behavior of the user comprises recording one or more observed parameters associated with the user's operation of the computing device (Almecija the system tracks user input at the interface and user environment paragraph 78 and 79: “Second input factors relate to historical usage factors. The system has registered how many times the user has used certain help menus and for what types of issues, what tasks (series of actions) that user has performed, and past user outputted user interfaces have been presented to that user. In addition, the system can record what explicit feedback it has received. The system can ask the user what their UI preferences are and if certain adapted UIs have been helpful. This feedback can be put under historical usage factors when trying to understand how to best learn what the best adapted UI is to output in the current session. Third input factors relate to a user profile. This can include the user's job title, the user's clinical specialty if the user is a healthcare user, the user's software access license or permissions (such as giving access to certain features in the software), the user's specific location, and the user's geographic region. Regarding user's job title or clinical specialty, the system can learn that certain users based on role may need access to certain features in the user interface to surface or hide. Further, certain users based on their training and job experience (saved in their user profile) may have more tech-savviness. The user profile may specifically list that the user has taking levels one and two of training for a specific software application. These users may more quickly be presented advanced UI outputs than those that have not had the training logged in their user profile. Regarding user's specific location, the system may know that the user wants more advanced features in their office user IO and would like less advanced features when moving in a mobile context. Regarding user's geographic region, the laws in certain regions may only allow certain features in a user interface or computer program. This may relate to certain medical features, encryption options, and financial oversight options based on government rules or laws.”).


With regard to claim 3 and 12:
Almecija and Wu disclose The computer-implemented method of claim 2, wherein the observed parameters include user inputs to the computing device comprising: key strokes; key stroke rate; mouse clicks or taps; and software executing on the computing device (Almecija the system tracks user key stroke rates paragraph 34: “At step 608, user experience system 104, through user experience learning component 142 in an embodiment, applies a learning component to assign and/or update one or more user groupings. This is an initial step in determining how to adapt a user interface. User experience learning component 142 may include deep learning, machine learning, and/or artificial intelligence principles to assign and/or update the user groupings. User experience learning component 142 learns and groups individuals across all of the various software applications and over time. Thus, it learns and develops an understanding of overall usage of the UI to group certain patterns and usages with similar patterns and usages. This is discussed further in relation to FIG. 5 and FIG. 7, among other places within. The user experience learning component 142 can automatically determine changes and patterns in the user's UI behavior and needs. For example, a user may have a similar way of working most sessions, but one session clicking buttons fast and furiously (i.e. shorter intervals between button clicks and faster mouse travel). Thus, the system can learn to group the user into a “speed needed” or “urgent” grouping that may dynamically update the user interface to show only the one anticipated next action or even automate some actions that would normally be clicks by the user in order to save time. Each time user experience learning component 142 is applied, the UI system can improve in its understanding of user needs and preferences, and thus output improved adapted user interfaces.”).

With regard to claims 6 and 15:
Almecija and Wu disclose the computer-implemented method of claim 2, wherein the observed parameters include environmental parameters associated with the location of the computer device comprising at least one of: ambient noise; ambient light; physical location; or connection type (Almecijia the system tracks user input at the interface and user physical location paragraph 78 and 79: “Second input factors relate to historical usage factors. The system has registered how many times the user has used certain help menus and for what types of issues, what tasks (series of actions) that user has performed, and past user outputted user interfaces have been presented to that user. In addition, the system can record what explicit feedback it has received. The system can ask the user what their UI preferences are and if certain adapted UIs have been helpful. This feedback can be put under historical usage factors when trying to understand how to best learn what the best adapted UI is to output in the current session. Third input factors relate to a user profile. This can include the user's job title, the user's clinical specialty if the user is a healthcare user, the user's software access license or permissions (such as giving access to certain features in the software), the user's specific location, and the user's geographic region. Regarding user's job title or clinical specialty, the system can learn that certain users based on role may need access to certain features in the user interface to surface or hide. Further, certain users based on their training and job experience (saved in their user profile) may have more tech-savviness. The user profile may specifically list that the user has taking levels one and two of training for a specific software application. These users may more quickly be presented advanced UI outputs than those that have not had the training logged in their user profile. Regarding user's specific location, the system may know that the user wants more advanced features in their office user IO and would like less advanced features when moving in a mobile context. Regarding user's geographic region, the laws in certain regions may only allow certain features in a user interface or computer program. This may relate to certain medical features, encryption options, and financial oversight options based on government rules or laws.”).


With regard to claims 8 and 17:
Almecija and Wu disclose the computer-implemented method of claim 1, wherein the generic semantic model is generated based on an identified role of the user (Almecija paragraph 8: “Third input factors relate to a user profile. This can include the user's job title, the user's clinical specialty if the user is a healthcare user, the user's software access license or permissions (such as giving access to certain features in the software), the user's specific location, and the user's geographic region. Regarding user's job title or clinical specialty, the system can learn that certain users based on role may need access to certain features in the user interface to surface or hide. Further, certain users based on their training and job experience (saved in their user profile) may have more tech-savviness. The user profile may specifically list that the user has taking levels one and two of training for a specific software application. These users may more quickly be presented advanced UI outputs than those that have not had the training logged in their user profile. Regarding user's specific location, the system may know that the user wants more advanced features in their office user IO and would like less advanced features when moving in a mobile context. Regarding user's geographic region, the laws in certain regions may only allow certain features in a user interface or computer program. This may relate to certain medical features, encryption options, and financial oversight options based on government rules or laws.”).

With regard to claims 9 and 18:
Almecija and Wu The computer-implemented method of claim 1, wherein modifying the one or more importance values comprises inputting information associated with the observed behavior to a machine learning model (Almecija wherein the collected user data is used to input data in the machine learning model, paragraph 34: “ At step 608, user experience system 104, through user experience learning component 142 in an embodiment, applies a learning component to assign and/or update one or more user groupings. This is an initial step in determining how to adapt a user interface. User experience learning component 142 may include deep learning, machine learning, and/or artificial intelligence principles to assign and/or update the user groupings. User experience learning component 142 learns and groups individuals across all of the various software applications and over time. Thus, it learns and develops an understanding of overall usage of the UI to group certain patterns and usages with similar patterns and usages. This is discussed further in relation to FIG. 5 and FIG. 7, among other places within. The user experience learning component 142 can automatically determine changes and patterns in the user's UI behavior and needs. For example, a user may have a similar way of working most sessions, but one session clicking buttons fast and furiously (i.e. shorter intervals between button clicks and faster mouse travel). Thus, the system can learn to group the user into a “speed needed” or “urgent” grouping that may dynamically update the user interface to show only the one anticipated next action or even automate some actions that would normally be clicks by the user in order to save time. Each time user experience learning component 142 is applied, the UI system can improve in its understanding of user needs and preferences, and thus output improved adapted user interfaces.”), and wherein the machine learning model determines one or more modified importance values (Almecija see paragraph 77 and 78 wherein factor nodes such as buttons clicked, help menu access nodes are updated based on usage data collected from the users:“ First input factors in factor 702 layer relate to the current usage of the user interface, as referenced above. The system registers buttons clicked, screens interacted (mouse or touch interactions with the screens in an embodiment), and number of monitors of interaction for the user. For example, if the user uses both their smartphone to use a software application and then their desktop computer to use another instance of the software application in the same session this may indicate the types of user and UI desired. For another example, if the user has the option to use two side-by-side screens in a desktop environment but uses the right monitor 90% of the time in the current session, the user may prefer future adapted user interface outputs to focus more of the interaction on the right monitor. Second input factors relate to historical usage factors. The system has registered how many times the user has used certain help menus and for what types of issues, what tasks (series of actions) that user has performed, and past user outputted user interfaces have been presented to that user. In addition, the system can record what explicit feedback it has received. The system can ask the user what their UI preferences are and if certain adapted UIs have been helpful. This feedback can be put under historical usage factors when trying to understand how to best learn what the best adapted UI is to output in the current session.”).

Claim 10 is rejected for the same reason as claim 1. 

Claim 19 is rejected for the same reason as claim 1. 

Claims 4, 5, 13, 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Almecija, Patent No.: 11036523B2, in view of Wu, and further in view of Bonazzoli et al., Patent No.: 9760767B1. 
With regard to claims 4 and 13:
Almecija and Wu do not disclose the computer-implemented method of claim 2, wherein the observed parameters include user behavioral responses identified while operating the computer device comprising at least one of: user heartrate; user gaze location; user facial expressions; neuro-activity received from a brain computer interface; or user body position and movement 
However Bonazzoli discloses The aspect wherein the observed parameters include user behavioral responses identified while operating the computer device comprising at least one of: user heartrate; user gaze location; user facial expressions; neuro-activity received from a brain computer interface; or user body position and movement (the system capture user image and determines user facial expression based on the image, paragraph 21 to 23: “At block 260, the rating determination component 168 determines an emotional state based upon the captured image and the user profile. For example, a model may correlate a smile facial feature (a mouth with upward curvature at the corners) to a happy emotional state. In general, the model may correlate a set of predefined emotional states with corresponding predefined facial features. In a particular embodiment, the rating determination component 168 can use the information within the user profile for the user in determining the emotional state of the user. The captured image may then be deleted to preserve the user's privacy and to save memory.
(22) At decision diamond 265, the rating determination component 168 determines whether all relevant images have been processed. Block 260 will loop back to blocks 250 and 260 to continue extracting user facial features and to determine user emotional states until all of the relevant images (captured at block 230) have been processed. At block 270, the rating determination component 168 determines a trend for user emotional states across a plurality of executions of the application. That is, the rating determination component 168 could determine a user emotional state when the user first begins using the application and could then determine one or more subsequent user emotional states while the user is using the application, e.g., to determine whether the user's mood is improving (i.e., the user is becoming happier), getting worse or staying the same. For example, for a neutral emotional state followed by a happy emotional state indicates a trend of increasing happiness. The rating determination component 168 could consider such a trend in calculating a final rating for the application for the user. For instance, if the user's mood tends to improve each time the user uses a particular application, the rating determination component 168 could determine a relatively positive rating for the application for the user.”). It would have been obvious to one of ordinary skill in the art, at the time the filing was made to apply Bonazzoli to Almecija and Wu so the system can more accurately determine the user response based direct data collected from user biometrics and that would not intrude on the user operation. 

With regard to claims 5 and 14:
Almecija and Wu and Bonazzoli disclose The computer-implemented method of claim 4, comprising: determining a user emotional state based on the observed parameters, the user emotional state comprising: a stress rating; an attention rating; and a happiness rating (Bonazzoli wherein the user response is rated based on the emotional state, paragraph 21 to 23: “At block 260, the rating determination component 168 determines an emotional state based upon the captured image and the user profile. For example, a model may correlate a smile facial feature (a mouth with upward curvature at the corners) to a happy emotional state. In general, the model may correlate a set of predefined emotional states with corresponding predefined facial features. In a particular embodiment, the rating determination component 168 can use the information within the user profile for the user in determining the emotional state of the user. The captured image may then be deleted to preserve the user's privacy and to save memory.
At decision diamond 265, the rating determination component 168 determines whether all relevant images have been processed. Block 260 will loop back to blocks 250 and 260 to continue extracting user facial features and to determine user emotional states until all of the relevant images (captured at block 230) have been processed. At block 270, the rating determination component 168 determines a trend for user emotional states across a plurality of executions of the application. That is, the rating determination component 168 could determine a user emotional state when the user first begins using the application and could then determine one or more subsequent user emotional states while the user is using the application, e.g., to determine whether the user's mood is improving (i.e., the user is becoming happier), getting worse or staying the same. For example, for a neutral emotional state followed by a happy emotional state indicates a trend of increasing happiness. The rating determination component 168 could consider such a trend in calculating a final rating for the application for the user. For instance, if the user's mood tends to improve each time the user uses a particular application, the rating determination component 168 could determine a relatively positive rating for the application for the user.”). It would have been obvious to one of ordinary skill in the art, at the time the filing was made to apply Bonazzoli to Almecija and Wu so the system can more accurately determine the user response rating based direct data collected from user biometrics and that would not intrude on the user operation.

Pertinent Arts
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Berjikly, Pub. No.: 2014/0095150A1: The hierarchy of emotions may be utilized with the emotion similarity model to allow a model to be formed based on particular nodes of the hierarchy. For example, if a model is to be trained that distinguishes between anticipatory positive emotions and anticipatory negative emotions, then particular data indicators from those nodes that form feature vectors, are utilized to train the model. If a model is to be trained that distinguishes between anticipatory positive emotions and reactive positive emotions, then particular data indicators, forming feature vectors, from those nodes are utilized to train the model.

Cessna, Pub. No.: US 10387787A1: The computer system implemented method of personalizing a user experience in a software application includes applying current user characteristics data representing current user characteristics of a plurality of current users to the user experience analytics model to cause the particular user responses in the software to improve the current user experiences for the plurality of current users of the software by allocating a first segment of the plurality of current users to the second node of the decision tree in accordance with the second distribution frequency rate to apply the first version of the user experience option to the user experiences of the first segment of the plurality of current users, and by allocating a second segment of the plurality of current users to the third node in the decision tree in accordance with the third distribution frequency rate to apply the second version of the user experience option to the user experiences of the second segment of the plurality of current users, according to one embodiment..
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DI XIAO whose telephone number is (571)270-1758. The examiner can normally be reached 9Am-5Pm est M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Chavez can be reached on 5712701104. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DI XIAO/Primary Examiner, Art Unit 2179